 

Exhibit 10(w)

 

FORM OF PERFORMANCE SHARE AWARD (EMPLOYEE)

 

Congratulations! Your contributions over the past fiscal year are being
recognized with a long-term incentive award. Recognizing and rewarding the
contributions of our people remains a priority as we continue to pursue our
vision of becoming the leading global provider of career-oriented educational
services. Thank you for all of your hard work, support and dedication.

 

 

Participant Name: ___________________

 

Participant Address:
____________________
____________________
____________________

 

Awards Granted : __________________

 

Award Type : Performance Stock Units

 

Plan : Second Amended and Restated Incentive Plan of 2013

 

Days Left to Accept : __

 

Award Date : __________________

 

 

THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Education Group Inc., a Delaware corporation (“DeVry Group”), and the
Participant.

 

WHEREAS, DeVry Group maintains the DeVry Education Group Inc. Second Amended and
Restated Incentive Plan of 2013 (the “Plan”); and

 

WHEREAS, the Participant is an employee of DeVry Group or one of its
subsidiaries who has been selected by the Compensation Committee of DeVry
Group’s Board of Directors (the “Committee”) to receive an award of Restricted
Stock Units (this award is referred to as "Performance Shares" in this Agreement
because it represents the Participant`s ability to receive actual shares of
common stock of DeVry Group (“Common Stock”) as described in this Agreement).

 

NOW, THEREFORE, DeVry Group and the Participant hereby agree as follows:

 

1.           Agreement. This Agreement evidences the award to the Participant of
the number of Performance Shares set forth above relating to the Common Stock.
Each Performance Share represents the right to receive a share of Common Stock
following the end of the three-year Performance Period, as described in this
Agreement. The Agreement and the Performance Share award shall be subject to the
following terms and conditions and the provisions of the Plan, including the
Long-Term Incentive Program (“LTIP”) adopted by the Committee, which are hereby
incorporated by reference. A copy of the Plan and the LTIP may be obtained by
the Participant from the office of the Secretary of DeVry Group.

 

 

 

 

2.            Performance Account. DeVry Group shall maintain an account (the
“Account”) on its books in the name of the Participant which shall reflect the
number of Performance Shares awarded to the Participant and the number of
Performance Shares in which the Participant becomes vested.

 

3.            Vesting.

 

(a)          Except as described in this Section 3 and in Section 5, the
Participant shall become vested in a portion of his or her Performance Shares at
the end of the Performance Period, as described in Exhibit I to this Agreement,
provided that he or she remains in continuous employment with DeVry Group or an
affiliate until the date the Committee certifies as to the achievement of the
performance goals for a Performance Period (the “Certification Date”).

 

(b)          If the Participant’s employment with DeVry Group and all affiliates
terminates prior to the Certification Date due to death, disability or
retirement, the Performance Shares shall remain outstanding and shall continue
to vest during the Performance Period as if the Participant’s employment had not
terminated, and the vested shares shall be settled as described in Section 4 of
this Agreement.  For this purpose:

 

(i)           “disability” means the Participant’s being determined to be
disabled under DeVry Group’s long-term disability plan as in effect from time to
time, regardless of whether the Participant is an actual participant in such
plan (if the Participant is a participant in such plan, the determination of
disability shall be made by the party responsible for making such determination
under the plan, and if the Participant is not a participant in such plan, the
determination of disability shall be made by the Committee in its sole
discretion);

 

(ii)          “retirement” means the Participant’s termination without cause on
or after the date on which the Participant has attained age 55 and the sum of
his or her age and service equals or exceeds 65 (with age and service determined
in fully completed years);

 

(iii)         “service” means the Participant’s period of employment with DeVry
Group and all affiliates (including any predecessor company or business acquired
by DeVry Group or any affiliate, provided the Participant was immediately
employed by DeVry Group or any affiliate); and

 

2

 

 

(iv)         “cause” means the Participant’s termination of employment due to
unsatisfactory performance or conduct detrimental to DeVry Group or its
affiliates, as determined solely by DeVry Group.

 

(c)          If the Participant’s employment with DeVry Group and all affiliates
terminates during the Performance Period or prior to the Certification Date due
to mutual agreement, the Performance Shares shall remain outstanding and shall
continue to vest during the Performance Period as if the Participant’s
employment had not terminated for one year following the date the Participant’s
employment terminates and vested Performance Shares shall be settled pursuant to
Section 4 despite the Participant’s termination before the Certification Date.
For this purpose, “mutual agreement” means a written agreement between DeVry
Group and the Participant that the Participant’s employment with DeVry Group and
all affiliates will be voluntarily terminated; provided that such agreement must
be executed by the Participant within 21 days after written notice is given by
either party of the impending termination, and if no such agreement is executed
by the Participant within such 21-day period, no mutual agreement shall be
deemed to exist.

 

(d)          Any Participant whose employment terminates due to retirement as
described in Section 3(b) or mutual agreement as described in Section 3(c) must
execute and deliver to DeVry Group an agreement, in a form prescribed by DeVry
Group, and in accordance with procedures established by DeVry Group, that he or
she will not compete with, or solicit employees of, DeVry Group and its
affiliates from the date of retirement or termination until the Certification
Date, and that he or she releases all claims against DeVry Group and its
affiliates.  If the Participant fails to execute such agreement, or if the
agreement is revoked by the Participant, the Performance Share award shall be
immediately forfeited to DeVry Group.

 

(e)          If the Participant’s employment with DeVry Group and all affiliates
terminates prior to the Certification Date for any reason other than death,
disability, retirement or mutual agreement, the Participant’s entire Performance
Share award, including any previously vested portion, shall be forfeited to
DeVry Group on the date of the Participant’s termination.

 

(f)          For purposes of this Agreement, the term “affiliate” means each
entity with whom DeVry Group would be considered a single employer under
Sections 414(b) and 414(c) of the Code, substituting “at least 50%” instead of
“at least 80%” in making such determination.

 

(g)          The foregoing provisions of this Section 3 shall be subject to the
provisions of any written employment security agreement or severance agreement
that has been or may be executed by the Participant and DeVry Group, and the
provisions in such employment security agreement or severance agreement
concerning vesting of a Performance Share award shall supersede any inconsistent
or contrary provision of this Section 3.

 

3

 

 

4.           Settlement of Award. Following the Certification Date, DeVry Group
shall distribute to the Participant, or his or her personal representative,
beneficiary or estate, as applicable, a number of shares of Common Stock equal
to the number of Performance Shares that have vested and have not been forfeited
in accordance with Section 3. Such shares shall be delivered within 30 days
following the Certification Date.

 

5.           Change in Control. In the event of a Change in Control of DeVry
Group (as defined in the Plan), the Participant shall become immediately vested
in his or her Performance Shares award at target levels, and the Committee shall
have the sole discretion to take appropriate actions with respect to the
Performance Shares award, including (a) to cause such Performance Shares award
to be settled in shares of Common Stock, which shares shall be subject to the
terms of the Change in Control event in the same manner as the other shares of
outstanding Common Stock, (b) to provide for the mandatory purchase of the
Performance Share award for an amount of cash equal to the then fair market
value of the Common Stock, multiplied by the number of shares subject to the
Performance Share award (assuming achievement of performance goals at target
levels) or (c) to cause the Performance Share award then outstanding to be
assumed by the acquiring or surviving entity after such Change in Control.

 

6.           Withholding Taxes. The Participant shall pay to DeVry Group an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements arising in connection with the settlement of the Performance
Share award prior to the delivery of any shares of Common Stock subject to such
Performance Share award. Payment of such taxes may be made by one or more of the
following methods: (a) in cash, (b) in cash received from a broker-dealer to
whom the Participant has submitted irrevocable instructions to deliver the
amount of withholding tax to DeVry Group from the proceeds of the sale of shares
subject to the Performance Share award, (c) by directing DeVry Group to withhold
a number of shares otherwise issuable pursuant to the Performance Share award
with a fair market value equal to the tax required to be withheld, or (d) by
delivery (including attestation) to DeVry Group of other Common Stock owned by
the Participant that is acceptable to DeVry Group, valued at its fair market
value on the date of payment.

 

7.           Rights as Stockholder. The Participant shall not be entitled to any
of the rights of a stockholder of DeVry Group with respect to the Performance
Share award, including the right to vote and to receive dividends and other
distributions, until and to the extent the Performance Share award is settled in
shares of Common Stock.

 

8.           Share Delivery. Delivery of any shares in connection with
settlement of the Performance Share award will be by book-entry credit to an
account in the Participant’s name established by DeVry Group with DeVry Group’s
transfer agent, or upon written request from the Participant (or his or her
personal representative, beneficiary or estate, as the case may be), in
certificates in the name of the Participant (or his or her personal
representative, beneficiary or estate).

 

4

 

 

9.           Award Not Transferable. The Performance Share award may not be
transferred other than by will or the applicable laws of descent or distribution
or pursuant to a qualified domestic relations order. The Performance Share award
shall not otherwise be assigned, transferred, or pledged for any purpose
whatsoever and is not subject, in whole or in part, to attachment, execution or
levy of any kind. Any attempted assignment, transfer, pledge, or encumbrance of
the Performance Share award, other than in accordance with its terms, shall be
void and of no effect.

 

10.          Beneficiary Designation. The Participant may, from time to time,
name any beneficiary or beneficiaries to whom distribution of the shares of
Common Stock subject to the vested portion of the Performance Share award is to
be made, in the event of his or her death. Each such designation will revoke all
prior designations, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant with the Committee during his or
her lifetime. In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 

11.          Administration. The Performance Share award shall be administered
in accordance with the LTIP and with such regulations as the Committee shall
from time to time adopt.

 

12.          Governing Law. This Agreement, and the Performance Share award,
shall be construed, administered and governed in all respects under and by the
laws of the State of Delaware.

 

13.          Acceptance of Agreement by Participant. The Participant’s receipt
of the Performance Share is conditioned upon the acceptance of this Agreement by
the Participant no later than 60 days after the Award Date set forth above or,
if later, 30 days after the Participant receives this Agreement. Upon execution
of the Agreement, the Participant and DeVry Group signify their agreement with
the terms and conditions of this Agreement.

 

[____________________________]
[TITLE]

 

5

 

 

